Case: 14-10266   Date Filed: 07/27/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-10266
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 4:12-cv-00191-BAE-GRS



FCCI INSURANCE COMPANY,

                                                         Plaintiff - Appellant,

                                 versus

MCLENDON ENTERPRISES, INC.,
BROOKS LAMAR MITCHELL,

                                                      Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                            (July 27, 2015)
              Case: 14-10266     Date Filed: 07/27/2015    Page: 2 of 3


Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      This case arises from an automobile collision between a vehicle driven by

Brooks Lamar Mitchell in his capacity as an employee of McLendon Enterprises,

Inc. (McLendon), and an Evans County school bus. The district court, applying

Georgia law, determined that Mitchell could recover under McLendon’s policy

with FCCI Insurance Co., which promised to pay sums he was “legally entitled to

recover” from an uninsured motorist. The district court found that Mitchell could

make a claim under this provision even though Evans County’s partial sovereign

immunity prevented Mitchell from establishing in a lawsuit that he was legally

entitled to recover the full amount of his damages from Evans County.

      In the first panel decision in this case, we certified the following question to

the Georgia Supreme Court:

      Can an insured party recover under an uninsured-motorist insurance
      policy providing that the insurer will pay sums “the insured is legally
      entitled to recover as compensatory damages from the owner or driver
      of an uninsured motor vehicle” despite the partial sovereign immunity
      of the tortfeastor?

FCCI Ins. Co. v. McLendon Enters., Inc., 573 F. App’x 919, 921 (11th Cir. 2014).

      The Georgia Supreme Court answered the question in the affirmative. FCCI

Ins. Co. v. McLendon Enters., Inc., __ S.E.2d __, 2015 WL 2166731 (Ga. May 11,

2015). Given the Georgia Supreme Court’s resolution of the certified issue, the



                                          2
              Case: 14-10266     Date Filed: 07/27/2015    Page: 3 of 3


district court did not err in determining Mitchell could recover under McLendon’s

uninsured-motorist coverage despite Evans County’s partial sovereign immunity

and Mitchell’s inability to establish its full liability to him. Accordingly, we affirm

the district court’s grant of summary judgment in favor of Mitchell.

      AFFIRMED.




                                           3